Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 1 of 34




                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA

    (1) ALEASIA F. PULLUM,                 )
                                           )
          Plaintiff,                       )
                                           )
    vs.                                    )
                                           )   Case No. 4:16-cv-00716-GKF-FHM
    (1) CHECK-6 TRAINING SYSTEMS,          )
    INC., a Foreign for Profit Business    )
    Corporation,                           )
                                           )
          Defendant.                       )

     DEFENDANT CHECK-6 TRAINING SYSTEMS, INC.’S MOTION FOR SUMMARY
                   JUDGMENT AND BRIEF IN SUPPORT


                                          Respectfully submitted,


                                          Denelda Richardson, OBA No. 20103
                                          Michael Robertson, OBA No. 32551
                                          Jessica Fu, OBA No. 30560
                                          RHODES HIERONYMUS JONES
                                             TUCKER & GABLE, PLLC
                                          P.O. Box 21100
                                          Tulsa, Oklahoma 74121
                                          (918) 582-1173 – Telephone
                                          (918) 592-3390 – Facsimile
                                          drichardson@rhodesokla.com
                                          mrobertson@rhodesokla.com
                                          jfu@rhodesokla.com
                                          Attorneys for Defendant, Check-6 Training
                                          Systems, Inc.
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 2 of 34




                                                    TABLE OF CONTENTS

   I.    INTRODUCTION ..................................................................................................................1

   II. UNDISPUTED MATERIAL FACTS ...................................................................................2

             a. Plaintiff’s History With Check-6 ................................................................................2

             b. Plaintiff’s Comparators ...............................................................................................5

             c. Summer Intern .............................................................................................................6

             d. Hiring Disparities .........................................................................................................7

             e. Offensive Comments ....................................................................................................8

             f. Check-6 Reorganization and Plaintiff’s Deficiencies..............................................12

             g. Subsequent Cutbacks.................................................................................................15

   III. ARGUMENTS AND AUTHORITIES ...............................................................................16

             A. SUMMARY JUDGMENT STANDARD ..............................................................................16

             B. TITLE VII AND SECTION 1981.....................................................................................17

             C. DISCRIMINATION UNDER TITLE VII OR SECTION 1981.............................................18

                  1. Plaintiff Cannot Establish a Prima Facie Case of Discrimination ..................18

                  2. Defendant Had a Legitimate, Nondiscriminatory Reason for
                     Not Converting Plaintiff ......................................................................................23

             D. RETALIATION UNDER TITLE VII OR SECTION 1981 ..................................................24

                  1. Working from Home............................................................................................25

                  2. Withdrawn PTO...................................................................................................27

                  3. Termination of Plaintiff’s Contract ...................................................................27

   IV. CONCLUSION .....................................................................................................................29




                                                                       i
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 3 of 34




                                              TABLE OF AUTHORITIES


   Cases
   Adler v. Wal-Mart Stores, Inc., 144 F.3d 664 (10th Cir. 1998) .................................................... 16

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ........................................................... 16, 17

   Aramburu v. Boeing Co., 112 F.3d 1398 (10th Cir. 1997) ........................................................... 20

   Baca v. Sklar, 398 F.3d 1210 (10th Cir. 2005) ............................................................................. 17

   Barlo v. C.R. Eng., Inc., 703 F.3d 497 (10th Cir. 2012) ............................................................... 18

   Carney v. City & County of Denver, 534 F.3d 1269 (10th Cir. 2008).......................................... 18

   Clearwater v. Indep. Sch. Dist. No. 166, 231 F.3d 1122 (8th Cir. 2000) ..................................... 23

   Cuenca v. Univ. of Kan., 101 F. App’x 782 (10th Cir. 2004)....................................................... 22

   Exum v. U.S. Olympic Comm., 389 F.3d 1130 (10th Cir. 2004)................................................... 18

   Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220 (10th Cir. 2000).................................... 18

   Lobato v. N.M. Env’t Dep’t, 733 F.3d 1283 (10th Cir. 2013)....................................................... 25

   McCrary v. Aurora Pub. Schs., 57 F. App’x 362 (10th Cir. 2003) .............................................. 22

   McGowan v. City of Eufala, 472 F.3d 736 (10th Cir. 2006)......................................................... 20

   Mesa Oil, Inc. v. Ins. Co. of N. Am., 123 F.3d 1333 (10th Cir. 1997) .......................................... 17

   Parker Excavating, Inc. v. Lafarge W., Inc., 863 F.3d 1213 (10th Cir. 2017) ............................. 25

   Proctor v. United Parcel Serv., 502 F.3d 1200 (10th Cir. 2007).................................................. 25

   Randle v. City of Aurora, 69 F.3d 441 (10th Cir. 1995) ............................................................... 18

   Salemi v. Colo. Pub. Emples. Ret. Ass’n,
     2018 U.S. App. LEXIS 22928 (10th Cir. Aug. 17, 2018) ......................................................... 25




                                                                 ii
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 4 of 34




   Statutes
   42 U.S.C. § 1981 ........................................................................................................................... 17

   42 U.S.C. §§ 2000e, et seq. ........................................................................................................... 17
   Rules
   FED. R. CIV. P. 56(a) ................................................................................................................... 16

   FED. R. CIV. P. 56(c) ................................................................................................................... 17




                                                                         iii
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 5 of 34




                                          I. INTRODUCTION

          Defendant, Check-6 Training Systems, LLC (“Check-6”), hired Plaintiff, Aleasia Pullum

   (“Plaintiff”) as a quality assurance analyst in February 2014. Plaintiff was classified as an

   independent contractor with the opportunity to be converted to employee. Unfortunately, a series

   of difficult financial and legal circumstances resulted in Check-6 being unable to convert Plaintiff.

   Check-6 was, however, happy with Plaintiff’s work and rewarded her by giving her raises and

   other benefits typically reserved for employees. At the time Plaintiff’s final contract was

   terminated, she was one of the highest paid individuals at Check-6 Training Systems and had the

   opportunity to earn bonuses and paid time off (“PTO”).

          In October 2015, one of Plaintiff’s coworkers sought assistance from her manager

   regarding Plaintiff’s terse and impatient communication style. In the conversation with Plaintiff

   that followed, Plaintiff outlined to her manager her belief that several of her coworkers harbored

   racial bias and were working together in an effort to make Plaintiff quit. Plaintiff had just begun

   to work with these coworkers after Check-6 reorganized her department. Plaintiff initially

   welcomed and praised the additional help, and her allegations regarding bias and targeting came

   just days after the new analyst uncovered deficiencies in Plaintiff’s work. A month later, Plaintiff

   reported that this same coworker had made inflammatory, race-based comments the year before.

   Check-6 immediately investigated these comments but could not substantiate the allegations.

          By mid-December 2015, Plaintiff had begun missing meetings and questioning Check-6’s

   business decisions. She told the General Manager she could not work in the new organizational

   structure. After assessing the significant cost of Plaintiff’s contract, her work deficiencies, and her

   unwillingness to work in the new system, Check-6 decided it was in its best interest to part ways.

   Plaintiff then initiated this lawsuit alleging race discrimination and retaliation.




                                                      1
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 6 of 34




                                   II. UNDISPUTED MATERIAL FACTS

           1.    Check-6 is a subsidiary of Check-6 International, Inc. [Declaration of McAlister,

   Exhibit 1, ¶ 2.] Check-6 provides operational excellence and leadership coaching for its clients,

   which are mostly businesses in the oil and gas production industry. [Id.]

           2.    Plaintiff was hired as a Senior Quality Assurance Analyst on the WCVI project,

   which is one of Check-6’s three service divisions. While there were quality assurance (“QA”)

   analysts in the other two service divisions, the QA departments of each division operated

   separately. [Exhibit 1, ¶ 3.]

       a. Plaintiff’s History With Check-6

           3.    Check-6 hired Plaintiff on February 5, 2014 as an independent contractor for a six (6)

   month term. [February 2014 Contract, Exhibit 2.] Plaintiff’s hourly rate was $40.86 per hour. The

   contract, signed on February 20, 2014, included the “potential” to become an employee after six

   months. [Exhibit 2.]

           4.    On May 29, 2014, Check-6 laid off approximately eight (8) employees in the QA and

   Development departments in response to a report on the company’s financial outlook. [Exhibit 1,

   ¶ 4.] As a result, Check-6 placed a hiring freeze on both QA and Development, with no new hires

   or conversions from contractor to employee approved for six (6) months. [Id. ¶ 5.]

           5.    Following the layoffs, Plaintiff was the only remaining member of QA in the WCVI

   division. [Exhibit 1, ¶ 4.] Plaintiff began reporting to Adam Kieda, who was the WCVI Program

   Manager at the time. [Plaintiff’s Deposition, Exhibit 3, 48:18-49:1.]

           6.    Check-6 was happy with Plaintiff’s performance. However, Plaintiff was not made

   an employee at the expiration of her contract because QA and Development remained subject to a

   hiring freeze. [Exhibit 1, ¶ 6.]




                                                    2
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 7 of 34




              7.    On August 6, 2014, prior to the expiration of Plaintiff’s six month contract, Plaintiff

   signed a four (4) month contract extension. [August 2014 Contract, Exhibit 4.] The contract

   extension included a promotion to Senior QA Lead and a $2.14 per hour raise. [Id.]

              8.    Plaintiff’s August contract extension was set to expire in November 2014. [Id.] At

   that time, the hiring freeze for QA and Development had been lifted. However, Check-6 had been

   sued by a former QA employee. At the advice of counsel, Check-6 made a business decision not

   to hire or convert anyone in that department until the litigation concluded. [Exhibit 1, ¶ 7.]

              9.    Check-6 informed Plaintiff of the reason she could not be converted to employee.

   Plaintiff was advised that the litigation would likely be concluded by the time her new contract

   expired, and her employment status could be revisited at that time. [Exhibit 1, ¶ 8; Exhibit 3, 50:17-

   52:14.]

              10.   On November 21, 2014, Plaintiff signed a new six (6) month contract. Plaintiff was

   once again retained as a Senior QA Lead. However, instead of being paid an hourly rate, the new

   contract provided Plaintiff with a monthly retainer of $8,667.00. [November 2014 Contract,

   Exhibit 5.] The retainer was the equivalent of $104,004 per year, a raise of approximately 15%.

   Plaintiff’s new contract also granted her bonuses and PTO like an employee. [Id.; Exhibit 3, 49:23-

   50:13.]

              11.   Plaintiff was the only contractor and/or employee to receive a raise in 2014. [Exhibit

   1, ¶ 9.]

              12.   Plaintiff’s original February 2014 contract with Check-6, the August 2014 contract

   extension, and the November 2014 retainer contract all included the same boilerplate language

   indicating that Plaintiff’s performance would be evaluated at the end of the six months “with the

   potential to be become [sic] a W-2 employee with Check-6.” [Exhibit 2; Exhibit 4; Exhibit 5.] The




                                                        3
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 8 of 34




   contracts further state, “I hope you accept our offer to become a vital part of the Check-6 team. I

   believe that you are a critical part of our rapid growth.” [Id..]

           13.   In 2015, Check-6 began facing financial difficulties as a result of the falling price of

   oil. Specifically, between November 21, 2014 and January 2, 2015, the price of oil per barrel fell

   from $76.63 to $52.59. The average price of oil in 2015 was $49.10. The day Plaintiff’s contract

   was finally terminated, it was $36.03 per barrel. [Historical Oil Prices, Exhibit 6.]

           14.   As a result of the decreasing price of oil, Check-6 once again implemented hiring

   practices that prevented contractors from converting to employees and limited hiring across the

   board. [Exhibit 1, ¶ 10.] During 2015, Check-6 did not convert any independent contractors to

   employee status in any department. [Id. at ¶ 11.]

           15.   In May 2015, the litigation that prevented Plaintiff’s conversion to employee

   concluded. [Id. at ¶ 12; Exhibit 3, 50:23-52:14, 76:19-77:11.] Although Check-6 had intended to

   convert Plaintiff at that time, the company’s financial situation once again prevented it from doing

   so. [Exhibit 1, ¶ 12.]

           16.   Plaintiff’s last contract with Check-6 officially expired on May 16, 2015. [Exhibit 5.]

   However, Check-6 continued to honor the terms of the contract, and Plaintiff continued to work

   and receive her monthly retainer until her contract was terminated on December 17, 2015. [Exhibit

   1, ¶ 13.]

           17.   Had Plaintiff been converted to employee, she would not have been entitled to an

   additional raise. [Exhibit 1, ¶ 14.] At most, Plaintiff’s conversion would have provided her with

   the opportunity to access the Company’s health insurance and 401(k) plans. [Id.]




                                                      4
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 9 of 34




          18.   The 401(k) plan offered employer matching of up to 3% of the holder’s salary. [Id.]

   Plaintiff testified that she did not need the Company’s health insurance as she was covered under

   her husband’s plan. [Exhibit 3, 45:23-46:10.]

          19.   QA analysists, like Plaintiff, typically rely on contract work. [Exhibit 3, 26:23:-27:4.]

   Plaintiff testified that “six months is pretty much the standard or a year” for quality assurance

   analysts contracts. [Id. at 38:19-39:4.] Plaintiff identified only one QA position, either before or

   after her time at Check-6, wherein she was an employee of the company for which she worked and

   not a contract worker. [Id. at 24:16-39:7.]

      b. Plaintiff’s Comparators

          20.   On July 30, 2014, a white female was converted from independent contractor to

   employee at the expiration of her initial six month contract. [Exhibit 1, ¶ 15; Dkt No. 2, ¶ 20.]

   Although this individual was hired around the same time as Plaintiff, she was a Business Analyst

   and part of the Architecture department. That department was not subject to the hiring freeze that

   affected the QA and Development departments. [Exhibit 1, ¶ 16.]

          21.   Despite being converted to employee, the Business Analyst did not receive a raise in

   pay in 2014 or 2015. [Id. at ¶ 17.]

          22.   On December 1, 2014, a Senior Developer was converted from independent

   contractor to employee. This individual is a white male and was hired around the same time as

   Plaintiff. [Exhibit 1, ¶ 18; Dkt No. 2, ¶ 43.] At the time of the Senior Developer’s conversion, the

   hiring freeze that had impacted the QA and Development departments was no longer in place. The

   Development department was not affected by the then-pending litigation.

          23.   Prior to his conversion to employee, the Senior Developer signed a short term

   contract extension in July 2014, just as Plaintiff did. [Exhibit 1, ¶ 19.] Like Plaintiff, the Senior




                                                    5
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 10 of 34




    Developer could not be converted at the time his initial contract expired because of the hiring

    freeze on the QA and Development departments.

           24.       Unlike Plaintiff, the Senior Developer was not given a raise at the time he signed his

    contract extension. Nor was he given a raise in pay when he was converted to employee in

    December 2014 or at any subsequent time in 2015. [Exhibit 1, ¶ 20.]

           25.       Check-6 did not guarantee that anyone, including Plaintiff, would be converted from

    independent contractor to employee after 6 months. [Exhibit 1, ¶ 21; Exhibits 2, 4-5.]

           26.       During Plaintiff’s tenure with the Company, at least five (5) workers remained

    independent contractors in excess of 6 months. [Exhibit 1, ¶ 22.]

                     A white male software developer was classified as an independent contractor from

                      2011 to present;

                     A white male courseware developer was classified as an independent contractor

                      from September 2014 until March 2016;

                     A white male in customer support was classified as an independent contractor from

                      December 2014 until March 2016;

                     A white male in product support was classified as an independent contractor from

                      May 2015 until March 2016; and

                     A non-white male software architect was classified as an independent contractor

                      from June 2015 until June 2016.

       c. Summer Intern

           27.       During the summer of 2013, Check-6 employed six interns. Only one of those interns,

    an African American female, was asked to return to Check-6 in the summer of 2014. [Exhibit 1, ¶

    23.] This intern reported directly to Plaintiff and was co-located with Plaintiff. [Exhibit 1, ¶ 24;



                                                        6
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 11 of 34




    Exhibit 3, 114:1-5; 115:14-16.]

           28.   An issue with regard to the intern’s personal hygiene arose, and Plaintiff was asked

    to counsel the intern. Plaintiff was the person who raised the complaints, and Plaintiff’s manager

    told her she was the “best person” to handle the situation. [Exhibit 1, ¶ 25; Exhibit 3, 114:8-16.]

    Plaintiff testified that she was successful in counseling the intern and felt like it was an opportunity

    to mentor her and provide guidance. [Exhibit 3, 116:1-15.]

           29.   Plaintiff assumed the reason she was given this task was because of her race, but she

    admits she has no evidence that it was. [Exhibit 3, 114:8-116:25.] Plaintiff never reported to

    anyone at Check-6 that she believed she had been asked to counsel the intern because of her race.

    [Exhibit 1, ¶ 40; Exhibit 3, 116:22-25.]

       d. Hiring Disparities

           30.   Sometime in late 2014 or early 2015, Check-6 began the process of hiring a contractor

    for a QA position in the WCVI division. [Exhibit 1, ¶ 26.] As the only member of the QA team,

    Plaintiff was a significant part of the hiring process, though she did not have the final say over

    who was hired. [Id.]

           31.   The hiring process for the QA position began with Plaintiff reviewing all of the

    resumes. Plaintiff then chose candidates for telephone interviews, which Plaintiff also conducted.

    Finally, based on their resumes and telephone interviews, Plaintiff chose the candidates to be

    brought in for in-person interviews. Plaintiff’s manager and another employee interviewed those

    candidates in-person along with Plaintiff. [Exhibit 3, 58:25-60:21.]

           32.   The first round of candidates included two extremely qualified African-American

    females. [Exhibit 3, 61:20-64:6; Dkt No. 2, ¶ 30.] However, after a review of its finances, Check-

    6 decided to downgrade the QA position and offer a smaller salary. [Exhibit 1, ¶ 27; Exhibit 3,




                                                       7
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 12 of 34




    62:10-64:6.] This change required the hiring process start over with HR collecting new resumes

    for the downgraded position. [Id.] Candidates for the junior level position would have less

    technical experience, which would cost the Company less. [Exhibit 1, ¶ 27; Exhibit 3, 65:1-18.]

           33.   Throughout the hiring process for the QA position, Plaintiff had the discretion in

    choosing the candidates who were considered. She was not pressured by anyone at Check-6 to

    alter her recommendations in any way. [Exhibit 1, ¶ 28; Exhibit 3, 58:25-60:21; 67:24-68:8.]

           34.   The candidate ultimately hired for the QA position was a white male. He was offered

    a salary of $59,280.00. [Exhibit 1, ¶ 29.] This is significantly less than the position was originally

    intended to pay and less than the $65,000.00 one of the African-American candidates allegedly

    stated she would accept. [Exhibit 3, 62:10-63:4; Dkt No. 2, ¶ 30.]

           35.   The candidate hired for the QA position began in February 2014. He ultimately did

    work out and was terminated at Plaintiff’s recommendation, effective June 30, 2015. [Exhibit 1, ¶

    30; Exhibit 3, 65:1-18.]

           36.   When looking for the candidate’s replacement, Check-6 determined that it would be

    better for the Company to pay more for a contractor with better experience. As a result, the position

    was offered at a higher salary to a qualified, female candidate of Indian descent. This candidate

    turned down the offer. [Exhibit 1, ¶ 31; Exhibit 3, 68:12-70:9.]

           37.   Plaintiff continued to look for a replacement for the terminated QA candidate until

    she was advised on August 30, 2015 that, due to financial concerns, the QA position would not be

    filled. [Aug. 30 Email, Exhibit 7; Exhibit 3, 70:17-24.]

       e. Offensive Comments

           38.   In approximately March 2014, an employee named Ryan Cagle (f/k/a Ryan Hestilow)

    was hired as an executive assistant. [Exhibit 1, ¶ 32.] Around the time Ms. Cagle joined the




                                                      8
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 13 of 34




    company, she sent an email to Plaintiff wherein she referred to Plaintiff as “ma’am.” [April 15

    Emails, Exhibit 8.] Ms. Cagle routinely used both “sir” and “ma’am” with all of her coworkers.

    [Exhibit 1, ¶ 33.] However, Ms. Cagle apologized to Plaintiff after Plaintiff told Ms. Cagle that

    “ma’am” made Plaintiff feel old. [Exhibit 8.]

            39.      In late July/early August of 2015, Ms. Cagle was asked to take on the additional

    duties of project manager. [Exhibit 1, ¶ 34.] As part of these new duties, Ms. Cagle was tasked

    with initiating and running “scrums,” which are meetings using the Skype messenger application.

    [Id. at ¶ 35.]

            40.      QA, including Plaintiff, was often a part of these scrums. [Id.] When Ms. Cagle

    attempted to initiate a scrum on October 9, 2015, Plaintiff was inadvertently left out. [Email with

    Skype text, Exhibit 9.] Such omissions can occur when a participant exits the messenger group

    instead of closing the application. [Nov. 30 Email, Exhibit 10 (showing Plaintiff being asked not

    to do this after a different meeting).] Plaintiff was added to the scrum by Ms. Cagle as soon as Ms.

    Cagle was made aware of the omission. [Exhibit 9.]

            41.      In a private Skype message, Ms. Cagle apologized to Plaintiff for the error, writing

    that she did not realize that Plaintiff was not in the group until Plaintiff wrote to her. [Exhibit 9.]

    The following exchange occurred:




            42.      Plaintiff’s responses during the Skype exchange confused Ms. Cagle, who felt that

    the exchange was indicative of Plaintiff’s terse and impatient manner with her. Ms. Cagle reported


                                                       9
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 14 of 34




    her concerns about her communication with Plaintiff to Kristi Craig, the Technical Services

    Manager. [Documentation of Complaint, Exhibit 11.]

           43.   On October 9, 2015, Ms. Craig approached Mr. Kieda, Plaintiff’s manager. [Id.] Mr.

    Kieda determined there might be a communication problem, so Mr. Kieda called Plaintiff to

    discuss the situation. [Id.; Exhibit 3, 89:11-90:25.] Plaintiff denied having a problem with Ms.

    Cagle. However, Plaintiff complained about Ms. Cagle’s use of the word “ma’am,” noting that she

    perceived a racial bias in Ms. Cagle’s continued use of the term with her and that it was “catching

    on” with Ms. Craig. She also reported that she believed Ms. Cagle, Ms. Craig, and a third employee

    – Marissa McAlister – had formed a clique with the goal to make Plaintiff uncomfortable enough

    to quit. [Exhibit 11; Exhibit 1, ¶ 36.] Mr. Kieda offered to facilitate a meeting with the group in

    order to resolve any issues that may be there. He also assured Plaintiff that her contract would not

    be affected by her report. [Exhibit 11.]

           44.   In an email on October 9, 2015, Mr. Kieda assured Plaintiff that she was a valued

    part of the team and that his goal was to find a way to help everyone work together. [Oct. 9 Email,

    Exhibit 12.] Plaintiff’s emails in response emphasize Ms. Cagle’s alleged shortcomings.

    Specifically, Plaintiff noted that Ms. Cagle “has been from her first day, trying to cause trouble

    with” Plaintiff, characterizing her as that “one person who don’t want to get along, establish a good

    working relationship or want you to succeed.” [Id.]

           45.   Joseph Krasinski, the General Manager, took over the investigation on or about

    October 9, 2015. [Exhibit 1, ¶ 37.] On October 13, 2015, Mr. Krasinski and Jason McAlister, the

    Assistant General Manager, met with Plaintiff to discuss her claims of racial bias against Ms.

    Cagle, Ms. Craig, and Ms. McAlister. [Exhibit 1, ¶ 38; Exhibit 11.] The discussion again focused

    on Ms. Cagle’s use of the word “ma’am” and Ms. Cagle’s “tone.” [Id.]




                                                     10
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 15 of 34




           46.      Throughout the month of October 2015, Mr. Krasinski continued to attempt to resolve

    Plaintiff’s claims of bias against Ms. Cagle, Ms. Craig, and Ms. McAlister. [Exhibit 11.]

           47.      On or about November 17, 2015, Plaintiff reported to Mr. Krasinski and to the

    Company’s HR representative for the first time that Ms. McAlister had made racially insensitive

    comments the year before. [Exhibit 11.] Specifically, Plaintiff reported that, in August 2014, Ms.

    McAlister had made inflammatory comments about rioters in Ferguson, Missouri and then, in

    December 2014, Ms. McAlister told Plaintiff that someone told her that black people had tails.

    [Exhibit 11.]

           48.      Plaintiff did not report Ms. McAlister’s statements at the time they took place, nor

    did Plaintiff report Ms. McAlister’s statements during the first month of Check-6’s investigation

    into her claims of racial bias. [Exhibit 11; Exhibit 1, ¶ 40.]

           49.      Immediately following Plaintiff’s disclosure on November 17, 2015, the Company’s

    HR representative traveled from Tulsa to Fort Worth, where Plaintiff and the others were located,

    to investigate Plaintiff’s allegations. [Exhibit 11; Exhibit 1, ¶ 41.] Although the HR representative

    interviewed all of the alleged participants and witnesses, the events as described by Plaintiff could

    not be corroborated. [Investigation Notes, Exhibit 13; HR Emails, Exhibit 14.] The investigation

    was concluded on November 23, 2015. [Investigation Report, Exhibit 15.]

           50.      Other than Ms. Cagle’s use of the word “ma’am” and Ms. McAlister’s two alleged

    statements, Plaintiff never reported any other incidents of offensive comments. Plaintiff’s written

    statement to HR on November 19, 2015 included only the two alleged statements in 2014. [HR

    Email, Exhibit 25 (requesting details of all incidents); Plaintiff’s Statement, Exhibit 26.]

           51.      At HR’s recommendation, Mr. McAlister requested that no one in the Check-6 offices

    use the terms “sir” or “ma’am” in order to avoid giving others offense. [Exhibit 1, ¶ 43.]




                                                      11
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 16 of 34




       f. Check-6 Reorganization and Plaintiff’s Deficiencies

           52.   Sometime in September 2015, a lull in projects afforded Check-6 the opportunity to

    streamline many of its procedures. Previously, Plaintiff’s QA at WCVI followed its own

    procedures with little to no oversight or guidance. In order to create consistency across Check-6,

    members of the QA department in a different division were moved to WCVI to implement the

    Company’s best practices. [Exhibit 1, ¶¶ 44-45.]

           53.   A new organizational chart and QA roles were implemented. Rather than continue to

    report to Mr. Kieda, who was not a part of the QA department, Plaintiff began reporting to Ms.

    Craig. In addition, Ms. McAlister, a QA analyst with the other division, began assisting Plaintiff

    with QA duties. [Exhibit 1, ¶ 46; Exhibit 3, 82:6-10.]

           54.   On September 30, 2015, Ms. McAlister began QA testing a project with Plaintiff.

    [Oct. 7 Email Chain, Exhibit 16.]

           55.   On October 7, 2015, Plaintiff sent an email thanking Ms. McAlister for her assistance

    on the QA testing. Plaintiff wrote that Ms. McAlister “performed at a high level and it is very

    much appreciated. Bravo!!” [Id.]

           56.   Also on October 7, 2015, Ms. McAlister sent a private email to Ms. Craig outlining

    several deficiencies she noted in the WCVI QA procedures being used by Plaintiff. [Craig-

    McAlister Email, Exhibit 17.] Ms. Craig indicated these issues would be discussed with Mr. Kieda,

    the project manager. [Id.]

           57.   Two days later, Plaintiff’s scrum-related interaction with Ms. Cagle occurred over

    Skype messenger, and Plaintiff reported to her manager that Ms. Cagle, Ms. Craig, and Ms.

    McAlister had joined forces in an attempt to make Plaintiff quit. [Exhibit 11.]




                                                    12
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 17 of 34




            58.    On October 15, 2015, Plaintiff emailed Ms. Craig that Ms. McAlister was deserving

    of a “bravo” at the next meeting for her work. Plaintiff wrote that Ms. McAlister “is awesome!!

    She is very detailed, analytical, smart, and has that eagle eye for testing. I really appreciate her

    willingness to help." [Oct. 15 Email, Exhibit 18.]

            59.    On October 28, 2015, Mr. Kieda, Plaintiff’s former manager, announced his

    resignation, effective October 30, 2015. [Oct. 28 Email, Exhibit 19.] Earlier in August, Plaintiff

    had asked Mr. Kieda if, because of the financial situation at the Company, she should be concerned

    about her position. Mr. Kieda advised that “everyone should have a plan B with the state of affairs

    these days, regardless of position. It’s the smart thing to do with the current unpredictability . . . .”

    [Exhibit 7.]

            60.    On November 3, 2015, Plaintiff emailed a consulting firm requesting assistance in

    finding a new job. [Nov. 3 Email, Exhibit 20.]

            61.    On November 5, 2015, Ms. Craig, Plaintiff’s new manager, scheduled a meeting for

    November 10, 2015 to discuss QA roles and responsibilities. [Jan. 2016 Email, Exhibit 21; See

    also Exhibit 11 (noting Nov. 16 meeting to discuss rejected meeting requests).] Plaintiff waited

    until the day of the scheduled meeting to decline the meeting request, stating that she was working

    from home. [Id.]

            62.    The QA meeting was rescheduled for November 12, 2015. Plaintiff accepted the

    meeting request but then emailed the day of the meeting that she could not attend due to illness.

    [Id.]

            63.    The meeting was again rescheduled, and Plaintiff again declined the meeting

    invitation the day before it was scheduled. [Id.] Plaintiff then requested a meeting with Mr.

    Krasinski to discuss “moving forward.” [Exhibit 21; Nov. 16 Email, Exhibit 22.]




                                                       13
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 18 of 34




           64.   Plaintiff’s meeting with Mr. Krasinski was scheduled for November 17, 2015. It was

    during this meeting that Plaintiff first reported Ms. McAlister’s alleged racially charged

    statements. [Exhibit 11.] Plaintiff also told Mr. Krasinski that Ms. Craig was hostile and that

    Plaintiff could not work for her. Plaintiff stated that she would like to go back to working by herself

    like she did when she reported to Mr. Kieda. [Id.; Exhibit 3, 105:13-16.]

           65.   On December 10, 2015, Plaintiff attended a meeting with Mr. Krasinski, Ms. Craig,

    and Ms. McAlister to discuss QA roles and responsibilities. This was the meeting Ms. Craig

    originally tried to schedule one month prior. [Exhibit 11.]

           66.   During the December 10, 2015 meeting, Plaintiff stated that she could not work under

    the new organizational structure. [Exhibit 11.] Despite previously praising Ms. McAlister’s work,

    Plaintiff questioned the expertise of Ms. McAlister and Ms. Craig, her new manager. [Id.]

           67.   At or before December 10, 2015 meeting, all of the members of the QA team were

    asked to adjust their work schedules to be in the office Tuesday through Thursday and restrict

    working from home to Mondays and Fridays. [Exhibit 1, ¶47.] Check-6’s facilities had been under

    construction for some time, and the trailers they were using did not have sufficient internet for

    everyone to work onsite. This meant that most employees were working from home. Around this

    time, the installation of new fiber cable had been completed, so the trailers were fully operational.

    The change to the QA schedule was intended to encourage workers to begin adjusting their

    schedules to use these facilities and to enable a better working relationship with the newly

    organized QA team. [Exhibit 1, ¶¶ 48-49.]

           68.   On December 15, 2015, Plaintiff emailed Ms. Craig that she was “on PTO today.”

    [Dec. 15 Email, Exhibit 23.] This email precipitated a conversation between Plaintiff and Ms.

    Craig about the new policy on working from home, the “standard practice” of not paying




                                                      14
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 19 of 34




    contractors for time not worked, and Plaintiff’s right to PTO under her contract. [Id.] As Plaintiff’s

    new manager, Ms. Craig was not privy to the details of Plaintiff’s contract or the benefits Plaintiff

    had over other contractors at Check-6. [Exhibit 1, ¶ 50.] Mr. Krasinski, the general manager,

    intervened in the conversation and offered to discuss the issue with Plaintiff. [Exhibit 23.]

              69.   In December 2015, Check-6 was continuing to experience financial difficulties.

    Plaintiff’s questions regarding PTO triggered a review of her contract. After reviewing the cost of

    keeping Plaintiff on at the agreed upon monthly retainer, in addition to the deficiencies in

    Plaintiff’s procedures reported by Ms. McAlister and Plaintiff’s refusal to work under the new

    organizational structure, Check-6 decided to terminate Plaintiff’s contract. [Exhibit 1, ¶ 52.]

              70.   On December 17, 2015, Mr. Krasinski emailed Plaintiff that her contract was being

    terminated effective immediately. A letter setting forth the termination was also sent via certified

    mail. [Dec. 17 Email, Exhibit 27; Dkt No. 2, ¶ 48.]

              71.   On December 18, 2015, Plaintiff filed a charge of discrimination with the EEOC.

    [Charge, Exhibit 28.] Plaintiff alleged harassment and discriminatory conduct by a coworker.

    Plaintiff did not allege retaliation and never amended her Charge. [Id.]

              72.   On August 30, 2016, the IRS determined that Plaintiff was an employee of Check-6

    for federal employment tax purposes.1 [IRS Letter, Exhibit 24.] Plaintiff was required to pay her

    share of any unpaid taxes. [Id.]

          g. Subsequent Cutbacks

              73.   Beginning in 2014, Check-6’s revenue began significantly decreasing. Check-6 has

    been in the process of streamlining since that time. For example, in November 2015, Check-6 had

    35 employees. That number dropped as low as 15, and it currently has only 21. [Exhibit 1, ¶ 53.]



    1
        For the purposes of this Motion only, Check-6 does not dispute this finding.


                                                      15
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 20 of 34




           74.   In 2015, Check-6 instituted multiple reductions in pay of 20% or more for the highest

    earners. Salaries for employees at all levels of the Company, including executives, have stayed

    static or continued to decrease since then. [Exhibit 1, ¶ 54.]

           75.   At the time Plaintiff’s contract was terminated, she was earning $104,000.00 per year

    with paid holidays, PTO, and the opportunity for bonuses. [Exhibit 5.] Though Plaintiff had taken

    on additional responsibilities, she was not officially acting as QA Manager. [Exhibit 1, ¶ 56.]

    Nevertheless, Plaintiff was one of the highest paid people, regardless of employment status, at

    Check-6; only the owners and managers were paid more than Plaintiff. [Id.] Plaintiff’s salary was

    more than double that of Ms. McAlister, who was also a QA analyst. [Id. at ¶ 55.]

           76.   The current QA Manager at Check-6 oversees six analysts and earns only $80,000.00

    per year. In 2018, the two highest paid QA analysts – the position held by Plaintiff – each earned

    less than $60,000.00 per year. The current Software Configuration Manager is paid less than half

    of Plaintiff’s 2015 salary. [Exhibit 1, ¶ 57.]

                                III. ARGUMENTS AND AUTHORITIES

    A. SUMMARY JUDGMENT STANDARD

           Summary judgment is proper when no genuine issues of material fact exist and the moving

    party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). A fact is “material” if,

    under the governing law, it could have an effect on the outcome of the lawsuit. Anderson v. Liberty

    Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute over a material fact is “genuine” if a rational jury

    could find in favor of the nonmoving party on the evidence presented. Id. The burden of showing

    that no genuine issue of material fact exists is borne by the moving party. Adler v. Wal-Mart Stores,

    Inc., 144 F.3d 664, 670 (10th Cir. 1998). Where “the moving party does not bear the ultimate

    burden of persuasion at trial, it may satisfy this burden by identifying a lack of evidence for the

    non-movant on an essential element of the non-movant's claim." Adamson v. Multi Cmty.


                                                     16
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 21 of 34




    Diversified Servs., 514 F.3d 1136, 1145 (10th Cir. 2008) (internal quotation and citation omitted).

           In considering a motion for summary judgment, the Court must draw all reasonable

    inferences in favor of the nonmoving party. Id. “If the movant bears the burden of showing the

    absence of a genuine issue of material fact, the non-movant may not rest on its pleadings but must

    set forth specific facts showing a genuine issue for trial as to those dispositive matters for which it

    carries the burden of proof.” Mesa Oil, Inc. v. Ins. Co. of N. Am., 123 F.3d 1333, 1336 (10th Cir.

    1997) (emphasis added). However, the mere existence of some evidence in support of the non-

    movant is inadequate to support a denial of a motion for summary judgment; there must be enough

    evidence to enable a factfinder to reasonably find for the non-movant on that issue. Anderson, 477

    U.S. at 249-50. To sustain the burden of proving a triable fact issue exists, the non-movant must

    adduce relevant, admissible evidence setting forth specific facts based upon personal knowledge.

    FED. R. CIV. P. 56(c). Where, as here, Plaintiff cannot meet this burden, summary judgment must

    be granted.

    B. TITLE VII AND SECTION 1981

           Plaintiff has alleged discrimination and retaliation claims under both Title VII and Section

    1981. While Title VII applies only to employees and requires claims to first be filed with the

    EEOC, Section 1981 does not have these restrictions. See 42 U.S.C. §§ 2000e, et seq.; 42 U.S.C.

    § 1981. Otherwise, the method of proving these claims is the same under both statutes. Baca v.

    Sklar, 398 F.3d 1210, 1218 n.3 (10th Cir. 2005) ("In racial discrimination suits, the elements of a

    plaintiff's case are the same whether that case is brought under §§ 1981 or 1983 or Title VII.").

    Defendant will address both the Title VII and the Section 1981 claims together. For the purposes

    of this Motion only, Defendant will waive any procedural deficiencies in the Title VII claims and

    will not dispute the IRS’s determination that Plaintiff was an employee of Check-6.




                                                      17
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 22 of 34




    C. DISCRIMINATION UNDER TITLE VII OR SECTION 1981

            Plaintiff claims that she was qualified to be a full-time, regular employee with Check-6,

    but Check-6 intentionally denied her the position based on her race. [Dkt No. 2 at ¶¶ 57 and 64.]

    In order to prove this claim, Plaintiff must show that 1) she belongs to a protected class; 2) she

    was qualified for the position at issue; 3) she suffered an adverse employment action; and 4) the

    adverse action occurred under circumstances giving rise to an inference of discrimination. Carney

    v. City & County of Denver, 534 F.3d 1269, 1273 (10th Cir. 2008); Exum v. U.S. Olympic Comm.,

    389 F.3d 1130, 1134 (10th Cir. 2004). “Without direct proof of discrimination, a plaintiff in a race

    discrimination case must rely on the three-part, burden-shifting framework set out by the Supreme

    Court in McDonnell Douglas.” Barlo v. C.R. Eng., Inc., 703 F.3d 497, 505 (10th Cir. 2012). Under

    this framework, Plaintiff has the initial burden to establish a prima facie case of discrimination as

    set forth above. Id. If plaintiff does so, the burden shifts to the defendant to articulate a legitimate,

    nondiscriminatory reason for its actions. Adamson, 514 F.3d at 1145. If Defendant is successful,

    Plaintiff must then show that the defendant’s justification is pretextual. Kendrick v. Penske Transp.

    Servs., Inc., 220 F.3d 1220, 1226 (10th Cir. 2000). Defendant is entitled to summary judgment if

    Plaintiff cannot establish a prima facie case and/or show that Defendant’s reason was pretextual.

    Barlow, 703 F.3d at 505; Randle v. City of Aurora, 69 F.3d 441, 451 (10th Cir. 1995).

        1. Plaintiff Cannot Establish a Prima Facie Case of Discrimination

            There is no dispute that Plaintiff is a member of a protected class or that she was qualified

    to be an employee at Check-6. However, Defendant is entitled to summary judgment because

    Plaintiff cannot prove the other two elements of her claim.

            Plaintiff’s alleged adverse act is that she was not converted from independent contractor to

    employee. It is not clear that Check-6’s decision not to convert Plaintiff was adverse to Plaintiff’s

    interests. Plaintiff admits that the QA industry typically operates on a short-term contract basis.


                                                       18
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 23 of 34




    [Fact No. 19.] In fact, Plaintiff identified only one other QA position she has held, either before

    or after her tenure with Check-6, where she was an employee of the company for which she

    worked. Rather, she testified that, for QA analysts, six month contracts are “pretty much the

    standard.” [Fact No. 19.] Plaintiff’s insistence that Check-6 should have deviated from this

    standard is inexplicable, particularly as the undisputed evidence shows that Plaintiff’s conversion

    to employee would not have benefitted her financially.

           Plaintiff’s contract already provided her with a guaranteed monthly salary, paid holidays,

    paid time off, and the potential for bonuses. [Fact Nos. 10, 75.] Plaintiff also received two raises

    in 2014, including a raise of nearly 15%. [Fact Nos. 7, 10.] No other employee or contractor

    received a raise during that time period, including the two contractors who were converted in 2014.

    [Fact Nos. 11, 21, 24.] Further, some employees experienced multiple decreases in pay in 2015.

    [Fact No. 24.] Had Plaintiff been converted to employee during this period, she would not have

    been entitled to another raise. [Fact No. 17.] Moreover, if Check-6 had not been bound by

    Plaintiff’s independent contractor agreement, Plaintiff may have been subject to the same salary

    cuts experienced by Check-6 employees. The only other benefits offered to employees not

    available to Plaintiff as an independent contractor were the Company’s health insurance – which

    Plaintiff testified was unnecessary due to her coverage under her husband’s plan – and the 401(k)

    plan. [Fact No. 17.] While the 401(k) plan did offer employer matching, the amount was capped

    at 3% of the employee’s salary. [Fact No. 18.] The potential loss in matching funds is minimal in

    comparison to the raises received by Plaintiff and her avoidance of salary cuts.

           Assuming, arguendo, the decision not to convert Plaintiff to employee status was adverse,

    Plaintiff cannot show that it was made under circumstances giving rise to the inference of

    discrimination. As evidence that the decision was racially motivated, Plaintiff alleges that two




                                                    19
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 24 of 34




    white contractors were converted to employee when she was not, she saw eminently qualified

    African-American candidates passed over for jobs, she was asked to counsel an intern because of

    their shared racial ancestry, and she was “repeatedly subjected to racially offensive comments from

    a co-employee.” [Complaint at ¶¶ 19-20, 30, 40.] None of these allegations is sufficient.

           While Plaintiff can support her claim of discrimination by showing that other, similarly

    situated employees outside of her protected class were treated differently, she must establish that

    she was similarly situated to those employees in all relevant respects. McGowan v. City of Eufala,

    472 F.3d 736, 745 (10th Cir. 2006). Similarly situated employees are “those who deal with the

    same supervisor and are subject to the same standards governing performance evaluation and

    discipline.” Aramburu v. Boeing Co., 112 F.3d 1398, 1404 (10th Cir. 1997). In making this

    determination, a “court should also compare the relevant employment circumstances, such as work

    history and company policies, applicable to the plaintiff” and the would-be comparators. Id.

           The two contractors identified by Plaintiff were not “similarly situated” under applicable

    case law. First, neither had the same job classification as Plaintiff – she was a QA Analyst while

    they were a Business Analyst and Software Developer respectively. Second, neither was in the

    same department as Plaintiff, which, because of the Company’s financial and legal concerns,

    means they were not subject to the same employment circumstances or company policies. [Fact

    Nos. 4, 8, 20.] Shortly after Plaintiff was hired in 2014, Check-6 laid off employees in QA

    (Plaintiff’s department) and Development. [Fact No. 4.] These departments were then subject to a

    six month hiring freeze. [Fact No. 4.] Just as that hiring freeze ended, QA was subjected to an

    additional hiring freeze due to pending legal claims. [Fact No. 8.] One of the contractors cited by

    Plaintiff was part of the Architecture department, which was not subject to layoffs or a hiring

    freeze in 2014 when she was converted. [Fact No. 20.] The other contractor was part of




                                                    20
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 25 of 34




    Development. [Fact No. 23.] While Development was under a hiring freeze following the layoffs,

    it was unaffected by the second freeze initiated by the legal claim. [Fact No. 22.] The contractor

    in Development was not converted during the hiring freeze but was asked to extend his contractor

    status until the hiring freeze ended in December 2014. [Fact No. 23.] Moreover, neither of these

    would-be comparators received a raise before, during, or after they were converted to employee.

    [Fact Nos. 21, 24.] Plaintiff, on the other hand, received two raises during the same time period.

    [Fact Nos. 7, 10.] Thus, not only were these contractors not “similarly situated,” but Plaintiff was

    arguably treated more favorably than they were.

           Plaintiff also appears to allege that Check-6’s failure to hire other qualified African

    American candidates suggests that she was also passed over because of her race. However, there

    is no evidence that race was a factor in any hiring decision. After the initial round of interviews

    for the QA position, it was determined that Check-6 could not afford to pay someone a senior level

    salary, so the position was downgraded. [Fact No. 32.] While Plaintiff alleges that at least one of

    the African American candidates from the first round agreed to accept the downgraded salary of

    $65,000.00, the person who was ultimately hired was paid only $59,280.00. [Fact No. 34.] While

    Plaintiff may not have made the same hiring decision that Check-6 made, she was certainly not

    forced to hire someone who was unqualified. Plaintiff herself was responsible for determining

    which candidates received interviews. [Fact Nos. 31, 33.] Since the white male who was ultimately

    hired received an interview, he, presumably, met Plaintiff’s standards for the job. In fact, Check-

    6 relied on Plaintiff’s judgment to the extent that the candidate was eventually terminated from the

    position based solely on Plaintiff’s recommendation. [Fact No. 35.] Plaintiff also alleges that the

    same QA position was later offered to a female of Indian descent for $80,000.00. [Dkt No. 2 at ¶

    30.] That is true. However, after the last candidate failed to work out, Check-6 determined it needed




                                                     21
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 26 of 34




    a more qualified candidate, which required a higher salary. This second candidate turned down the

    job, and the position was never refilled due to budgetary issues. [Fact Nos. 36-37.]

           Plaintiff also points to an incident with an intern as evidence of Check-6’s racial bias. [Dkt

    No. 2 at ¶ 30.] In 2013, Check-6 employed six summer interns, but only one – an African American

    female – was asked to return in 2014. [Fact No. 27.] When an issue with regard to the intern’s

    personal hygiene arose, Plaintiff was asked to counsel the intern because her manager believed she

    was the “best person” for the job. [Fact No. 28.] Plaintiff argues, without evidence, that she was

    given this task solely because she was the same race as the intern. [Fact No. 29.] In reality, the

    intern reported directly to Plaintiff and shared an office with her, making Plaintiff far and away

    the “best person” to have such a delicate conversation. [Fact No. 27.] Rather than support

    Plaintiff’s discrimination claims, this incident underscores Check-6’s willingness to hire African

    American candidates and Plaintiff’s utter lack of evidence of racial bias.

           Finally, Plaintiff attempts to show racial bias by alleging that she was “repeatedly subjected

    to racially offensive comments from a co-employee.” [Dkt. No. 2, ¶ 30.] “In general, statements

    by a non-decisionmaker . . . cannot be used to establish that a decision was tainted by a

    discriminatory animus.” Cuenca v. Univ. of Kan., 101 F. App’x 782, 788 (10th Cir. 2004). Rather,

    “[e]vidence demonstrating discriminatory animus in the decisional process needs to be

    distinguished from stray remarks in the workplace, statements by nondecisionmakers, or

    statements by decisionmakers unrelated to the decisional process." McCrary v. Aurora Pub. Schs.,

    57 F. App’x 362, 367 (10th Cir. 2003) (quoting Clearwater v. Indep. Sch. Dist. No. 166, 231 F.3d

    1122, 1126 (8th Cir. 2000)). Here, Plaintiff has identified two instances of racially offensive

    comments, both of which were allegedly made by a coworker in 2014. [Fact Nos. 47, 50.] Once

    Check-6 learned of the alleged comments in late 2015, an investigation was undertaken




                                                    22
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 27 of 34




    immediately.2 [Fact No. 49.] Check-6 could not substantiate the comments. [Fact No. 49.]

    However, assuming the comments were actually made, they do not support Plaintiff’s allegation

    that she was “repeatedly subject” to such comments nor do they support her claim that she was not

    converted to employee as a result of racial animus. None of the alleged comments were made by

    decisionmakers, nor were the decisionmakers even aware of the comments prior to making any

    decisions with regard to Plaintiff’s employment status. [Fact No. 47 (indicating comments by

    coworker were reported after all conversion decisions were made).]

            Drawing all reasonable inferences in Plaintiff’s favor, there is simply no evidence that

    Check-6’s decision not to convert Plaintiff was made under circumstances giving rise to an

    inference of race discrimination. Plaintiff cannot establish the elements of her prima facie

    discrimination case, and Defendants are entitled to judgment as a matter of law on this claim.

        2. Defendant Had a Legitimate, Nondiscriminatory Reason for Not Converting Plaintiff

            Should the Court determine that Plaintiff has established a prima facie case of

    discrimination, Defendant is still entitled to summary judgment because it had a legitimate,

    nondiscriminatory reason for not converting Plaintiff from independent contractor to employee.

    Specifically, the evidence shows that Check-6 experienced a series of financial and legal

    difficulties that prevented it from making Plaintiff a full time employee. Simply put, Plaintiff was

    the victim of a series of unfortunate events.

            Almost immediately after hiring Plaintiff, Check-6 received a bad financial report, and the

    Company was forced to lay off employees in Plaintiff’s department. [Fact No. 4.] Check-6 made

    a business decision not to hire or convert any employees in the affected departments for at least



    2
     Plaintiff waited to report these comments until nearly a year or more after they were allegedly made and
    more than a month after Check-6 had begun investigating Plaintiff’s perceived racial bias from a coworker’s
    use of the term “ma’am.” [Fact No. 47, 64.]


                                                        23
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 28 of 34




    six months following the layoffs. [Fact No. 4.] Unfortunately, before the hiring freeze could be

    lifted on Plaintiff’s department, Check-6 was sued by a former QA employee. [Fact No. 8.] On the

    advice of counsel, Check-6 decided to extend the hiring freeze on QA until the litigation

    concluded. [Fact No. 8.] Around the same time, the price of oil began to fall significantly, and the

    Company’s economic outlook deteriorated even more. [Fact No. 13.] Check-6 was forced to

    institute a hiring freeze for the entire company in 2015. [Fact No. 14.] This hiring freeze was still

    in place at the time the litigation against Check-6 concluded. [Fact Nos. 14-15.]

           Other contractors were similarly affected by Check-6’s economic woes. Not one contractor

    was converted to employee in 2015, and at least five other contractors who were at Check-6 during

    Plaintiff’s time with the Company also maintained their contractor status well beyond their initial

    six month contracts. [Fact No. 26.] However, none of these other contractors were provided with

    raises, guaranteed monthly salaries, PTO, or the opportunity for bonuses like Plaintiff was. [Fact

    No. 16 (discussing “standard practice” for contractors).] Check-6 did everything it could, short of

    converting Plaintiff to an employee, to keep Plaintiff satisfied. Check-6 had been happy with

    Plaintiff’s work and it was always the intention to convert her to employee status. Had the

    Company’s financial and legal circumstances been different, Plaintiff would have been made an

    employee at the first possible opportunity.

    D. RETALIATION UNDER TITLE VII OR SECTION 1981

           Plaintiff claims that, in retaliation for reporting the racist remarks of a coworker, Check-6

    withdrew Plaintiff’s ability to work from home, withdrew her previously approved paid time off,

    and terminated her contract. [Dkt No. 2, ¶¶ 72-74, 80-82.] In order to prove her retaliation claim,

    Plaintiff must show "(1) [she] engaged in opposition to racial discrimination that is protected under

    the statute; (2) a reasonable person would have found the challenged action materially adverse;

    and (3) a causal connection existed between the protected activity and the adverse action." Salemi


                                                     24
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 29 of 34




    v. Colo. Pub. Emples. Ret. Ass’n, 2018 U.S. App. LEXIS 22928 (10th Cir. Aug. 17, 2018) (quoting

    Parker Excavating, Inc. v. Lafarge W., Inc., 863 F.3d 1213, 1220 (10th Cir. 2017)). Just as with

    her discrimination claims, if Plaintiff does not have direct evidence that “retaliatory animus played

    a ‘motivating part’ in the employment decision,” her claims must be evaluated under the

    McDonnell Douglas burden-shifting framework. Parker Excavating, Inc., 863 F.3d at 1220.

           There is no question Plaintiff engaged in protected activity by reporting the alleged racially

    insensitive comments of her coworker. Nor is there any dispute that Plaintiff experienced at least

    one adverse employment action. However, it appears that Plaintiff is relying solely on temporal

    proximity to show that the two events were causally related. [Dkt No. 2, ¶ 51 (“Consequently,

    within weeks of Plaintiff complaining about offensive racial incidents in the workplace, Plaintiff’s

    terms and conditions of employment were detrimentally affected . . . .”] The Tenth Circuit has held

    that temporal proximity, on its own, is enough to establish a prima facie claim, but it is insufficient

    to overcome an employer’s nondiscriminatory reason for the adverse action. Lobato v. N.M. Env’t

    Dep’t, 733 F.3d 1283, 1293 (10th Cir. 2013); Proctor v. United Parcel Serv., 502 F.3d 1200, 1213

    n.6 (10th Cir. 2007). As Check-6 has such a reason for each of the alleged adverse acts, it is entitled

    to summary judgment on Plaintiff’s retaliation claims.

           1. Working from Home

           According to Plaintiff, at a meeting held on December 11, 2015, her working conditions

    were changed so that “she could no longer work from home, but would have to come to the Check-

    6 site Tuesday through Thursday.” [Dkt No. 2, ¶ 41.] Though Plaintiff does not state she was the

    only person for whom this policy was changed, it is strongly implied. However, the undisputed

    facts show that everyone working on QA matters was asked to come into the office Tuesday

    through Thursday and restrict their time working from home to Mondays and Fridays. [Fact No.




                                                      25
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 30 of 34




    67.]

           A few months prior to the meeting in question, Plaintiff’s QA department had undergone

    a reorganization. Check-6 moved to streamline its procedures and create consistency among the

    various divisions. [Fact No. 52.] As a result, a new organizational chart and QA roles were

    implemented. [Fact No. 53.] Around the same time, Check-6 was trying to encourage its workers

    to return to the worksite as the internet had recently been upgraded to support everyone. [Fact No.

    67.] The lengthy construction meant that many, if not most, employees had been regularly working

    from home. In the midst of all of this change, the new QA group was dealing with communication

    issues and an HR investigation, which caused some tension in the group. The decision was made

    to have all members of the QA team adjust their work schedules to be in the office Tuesday through

    Thursday. The reason for the change was twofold: 1) to encourage them to begin adjusting their

    schedules to use the worksite and 2) to facilitate a better working relationship with the newly

    organized QA team. [Fact No. 67.]

           Check-6 had a legitimate, nonretaliatory reason to ask Plaintiff, and everyone else she

    worked with, to limit their working from home to specific days. Plaintiff cannot point to a policy

    that affects all of the people in her department and declare it as an act of retaliation against her

    personally. This claim must fail.




                                                    26
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 31 of 34




            2. Withdrawn PTO

            Plaintiff also alleges that, on December 15, 2015, her previously approved PTO was

    withdrawn by her new manager and Plaintiff was advised she would not be paid for the time off

    she had planned to take beginning December 18, 2015. [Dkt No. 2, ¶¶ 44, 73, 81.] However,

    Plaintiff was never officially denied PTO. More importantly, the emails between Plaintiff and her

    manager exchanged that day make it clear that whatever threat there was regarding Plaintiff’s PTO,

    it was the result of a misunderstanding. [Exhibit 23.] As Plaintiff’s new manager, Ms. Craig was

    not aware of the terms of Plaintiff’s contract, which were different than other contractors at Check-

    6. [Fact No. 68.] This is evident in her explanation that Plaintiff would not be paid for time not

    worked because that was the “standard practice” for contractors. Once Plaintiff noted that her

    contract was nonstandard, the general manager intervened in the conversation. [Fact No. 68.] This

    claim also fails.

            3. Termination of Plaintiff’s Contract

            The decision to terminate Plaintiff’s contract was made in the best interests of the

    Company. Plaintiff signed her last contract with Check-6 on November 21, 2014. [Fact Nos. 10,

    16.] This contract called for Plaintiff to receive a monthly retainer of $8,667.00 per month

    ($104,004.00 per year) and provided for performance based bonuses and paid time off. [Fact No.

    10.] At the time this contract was signed, Check-6 had begun to experience some financial

    difficulties, but the business was overall steady. The price of oil, which is a good indicator of

    Check-6’s financial situation, was over $75.00 per barrel. [Fact No. 13.] However, almost

    immediately after Plaintiff’s new contract was signed, the oil market began to fall in earnest, and

    Check-6 had to take preventive measures. [Fact Nos. 13, 4.] A company-wide hiring freeze was

    implemented sometime in 2015, and Check-6 instituted multiple reductions in pay of 20% or more




                                                     27
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 32 of 34




    for the highest earners. [Fact Nos. 13, 73-74.] Plaintiff was unaffected by these cuts. As a result,

    Plaintiff became one of the highest paid people in the Company. [Fact No. 73.]

           As discussed above, Check-6 began standardizing its QA processes in September 2015.

    Plaintiff, who had previously worked alone and with little supervision or guidance, began working

    with QA analysts from other Check-6 divisions. [Fact Nos. 52-53.] Subsequently, deficiencies in

    Plaintiff’s processes were uncovered. [Fact No. 56.] Plaintiff, who had first praised the efforts of

    the new QA analyst, reported to her manager that she believed there was an organized effort by

    her new coworkers to force her to quit. [Fact Nos. 43, 55, 57.] Shortly thereafter, Plaintiff’s

    manager resigned from Check-6, and Plaintiff began reporting to a new manager. [Fact Nos. 59.]

    She began skipping meetings with little or no notice. [Fact Nos. 61-63.] On more than one

    occasion, Plaintiff told the General Manager that she could not work under the new organizational

    scheme and questioned the qualifications of her new manager and the new QA analyst. [Fact Nos.

    64, 66.]

           Plaintiff’s conversation with her manager regarding PTO triggered a review of Plaintiff’s

    contract. [Fact No. 69.] At that time, Check-6 continued to struggle financially – the price of oil

    had fallen to under $40 per barrel – and Plaintiff’s contract called for an annual salary of more

    than double the other QA analyst with whom she was working. [Fact No. 13, 75.] Deficiencies in

    Plaintiff’s QA work had recently been discovered, and Plaintiff had begun skipping meetings and

    refusing to come into the office as requested. [Fact Nos. 61-63, 68.] Moreover, Plaintiff had

    repeatedly expressed her displeasure with Check-6’s business decisions and her disinclination to

    work under the new organizational structure. [Fact Nos. 64, 66.] After considering all of these

    factors, Check-6 determined that it was in the best interest of the Company to part ways with




                                                    28
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 33 of 34




    Plaintiff. [Fact No. 69.] Plaintiff’s contract was officially terminated on December 17, 2015. [Fact

    No. 70.]

           In sum, the record shows that Check-6 had a legitimate, non-discriminatory reason for

    terminating Plaintiff’s contract. Plaintiff’s reliance on the temporal proximity of her protected

    activity and all of the alleged adverse acts is insufficient to establish Defendant’s reasons as merely

    pretextual. Check-6 is entitled to summary judgment on Plaintiff’s retaliation claims.

                                            IV. CONCLUSION

           Defendant’s Motion for Summary Judgment should be sustained on several grounds. First,

    Check-6 is entitled to summary judgment on Plaintiff’s race discrimination claims because there

    is no evidence that Check-6’s decision not to convert Plaintiff from independent contractor to

    employee was adverse to Plaintiff or that it took place under circumstances giving rise to an

    inference of race discrimination. Moreover, Check-6’s legitimate, nondiscriminatory reason for

    being unable to convert Plaintiff is supported by the evidence, and Plaintiff cannot establish that

    this reason was pretextual. Second, Check-6 is entitled to summary judgment on Plaintiff’s

    retaliation claims. Plaintiff has no evidence other than temporal proximity that the adverse

    employment actions were causally related to her protected activity. Check-6’s legitimate,

    nondiscriminatory reasons for each of the alleged adverse actions are supported by the record, and

    temporal proximity is insufficient to show pretext. Summary judgment is appropriate and required

    as a matter of law.

           WHEREFORE, premises considered, Check-6 Training Systems, LLC, moves the Court

    for an Order granting it summary judgment on all of Plaintiff’s claims, and for such other relief

    the Court deems just and equitable.




                                                      29
Case 4:16-cv-00716-GKF-FHM Document 46 Filed in USDC ND/OK on 10/12/18 Page 34 of 34




                                                Respectfully submitted,

                                                /s/ Denelda Richardson
                                                Denelda Richardson, OBA No. 20103
                                                Michael Robertson, OBA No. 32551
                                                Jessica Fu, OBA No. 30560
                                                RHODES HIERONYMUS JONES
                                                   TUCKER & GABLE, PLLC
                                                P.O. Box 21100
                                                Tulsa, Oklahoma 74121
                                                (918) 582-1173 – Telephone
                                                (918) 592-3390 – Facsimile
                                                drichardson@rhodesokla.com
                                                mrobertson@rhodesokla.com
                                                jfu@rhodesokla.com
                                                Attorneys for Defendant, Check-6           Training
                                                Systems, Inc.


                                   CERTIFICATE OF SERVICE

           I hereby certify that on October 12, 2018, I electronically transmitted the foregoing
    document to the Clerk of the Court using the ECF System for filing and transmittal of a Notice of
    Electronic Filing to the following ECF registrants:

    David R. Keesling
    Timothy S. Kittle


                                                /s/ Denelda Richardson
                                                Denelda Richardson




                                                   30
